Citation Nr: 1000763	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits 
effective October 1, 2007.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the RO informed the Veteran that it had 
certified his appeal to the Board and his file was being 
transferred to the Board.  The Veteran was further informed 
that he had 90 days to submit additional evidence or request 
a hearing before the Board.  

In December 2008, the Veteran submitted additional evidence 
directly to the Board.  Applicable VA regulations require 
that pertinent evidence must be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304 (2009).  A remand is necessary so that the 
RO may review this evidence.  

In December 2008, the Veteran submitted a request for a 
personal hearing.  The Veteran did not specifically state 
whether he wanted a Central Office in Washington, D.C., a 
travel board hearing or videoconference hearing.  The Veteran 
was scheduled for a hearing in March 2009 at the Board's 
offices in Washington, D.C. and was notified of the scheduled 
hearing in a December 2008 letter.  In a January 2009 letter 
to the Board, the Veteran indicated that he would not be able 
to appear for a hearing in Washington, D.C. due to physical 
and financial constraints.  He stated that "he did not 
realize he would have to travel to Washington, D.C. for a 
hearing."  It seems that the Veteran may not be aware that 
he can have a travel board hearing or videoconference hearing 
at the RO.  On remand, the RO should contact the Veteran to 
clarify whether he would like to have a videoconference 
hearing or travel board hearing.  If so, a hearing should be 
scheduled.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
determine whether he would like to have a 
travel board hearing or videoconference 
hearing at the RO.  If the Veteran 
indicates that he does want a hearing, 
schedule a hearing per his December 2008 
request.  Afterwards, the hearing 
transcript should be associated with the 
claims folder.   

2.  Readjudicate the claim of entitlement 
to non-service connected pension benefits 
effective October 1, 2007, taking into 
account all of the relevant evidence 
received since the June 2008 SOC.  If the 
claim remains denied, an SSOC should be 
furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


